Entered: September 10th, 2019
                                Case 19-10297    Doc 49    Filed 09/10/19     Page 1 of 1
Signed: September 10th, 2019

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                               at Baltimore
                                    In re:   Case No.: 19−10297 − DER     Chapter: 13

Monique Darnetta Hicks
Debtor

                      ORDER DISMISSING CASE ON REQUEST OF DEBTOR
                     AND NOTICE THAT AUTOMATIC STAY IS TERMINATED
The Debtor having requested dismissal of this Chapter 13 case, and the Court finding that the case has not been
converted under § 706, § 1112, or § 1208 of the Bankruptcy Code and that the case may be dismissed under §
1307(b) of the Bankruptcy Code, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that this case is dismissed; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor, the Trustee
shall first deduct and remit to the Clerk the amount of $ 0.00 for unpaid filing and administrative fees; and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:    Debtor
       Attorney for Debtor − Janine Angela Scott
       Case Trustee − Robert S. Thomas II

                                                    End of Order

Section 109(g)(2) is applicable, and the above−named Debtor may not file another bankruptcy petition for 180 days
after the date this order is entered. By: jmanderson, Deputy Clerk

15x08 (rev. 01/26/2010) − jmanderson
